DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final 5/26/2021.
Claims 1, 3, 5-8, 10-15, 17-24 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10-15, 17-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. US 20090144443 in view of Garcia Manchado et al. US 20160094670 (hereinafter Garcia) in view of Gogic et al. US 20100226252 in view of Fujimori et al. US 20140314401.

Regarding claim 1, A method of transmitting data, comprising: determining, at a source node (traffic flows originate from source PE-I to destination PE-E, para. 0044), a traffic type of a packet to be sent to a destination node (traffic includes label identifies packet’s profile, para. 0042, 0044), the source node and the destination node having there between a plurality of network paths for different traffic types (traffic follows differentiated routing paths/tunnels, para. 0044); including a mark indicating the traffic type into the packet; and sending the packet including the mark to the destination node such that the packet is forwarded along one of the plurality of network paths specific to the traffic type (the traffic follows differentiated routing paths/tunnels, a progression of a label stack as traffic flows from source PE-I to destination PE-E through the differentiated routing network according to established profile tunnels, para. 0044); wherein the traffic type comprises at least one of: a bandwidth sensitive type, and a latency sensitive type (service provider define links which have failure protection or links which have particular delay thresholds, para. 0034).
Vasseur discloses a source node and destination node, para. 0013.  Vasseur does not disclose a source node is configured with a central processing unit, and a node is configured with a set of application programming interfaces and a set of graphical processing units for virtually providing an accelerated processing capability for the central processing unit of the source node.  Garcia discloses a network of electronic devices communicating where the devices can be computers, tablets etc., para. 0058, Figure 1.  Garcia discloses the device includes a processor or set of processors that by themselves or in combination with graphics processors such as GPU (Graphics Processing Unit) or APU (Accelerated Processing Unit), para. 0081.  Garcia discloses a network architecture diagram illustrating an operating environment for the various embodiments, the computer is connected to a network and an application server is also connected to the network, the application server comprises a computer containing some or all the conventional computing components described in the device above.  Garcia 
Vasseur and Garcia do not disclose wherein determining the traffic type comprises determining a given application programming interface for generating the packet; and determining the traffic type based on the given application programming interface.  Gogic discloses priority DSCP markings are added by an Application Programming Interface (API) that runs in the user equipment, para. 0051, when a user determines that there is network congestion, the API is activated on the user equipment 602 for priority and a flag is set and, if set, cause priority DSCP markings to be inserted for traffic generated by this user equipment.  Before the filing of the invention it would have been obvious to modify Vasseur’s and Garcia’s devices to include priority marking for traffic sent over an API.  One of ordinary skill in the art would be motivated to do so to rectify a congestion causing event, para. 0051, para. 0014.
Vasseur, Garcia and Gogic do not disclose the packet is forwarded based in part on a periodically updated look-up table comprising network conditions of the plurality of network paths.  Fujimori discloses a path management table stores information representing a transmission delay for each of a plurality of paths and the transmission 
Regarding claim 3, The method according to claim 1, wherein determining the traffic type further comprises: determining user information related to the packet; and determining the traffic type based on the user information (defining differentiated routing profile based on particular service provider features, para. 0034).
Regarding claim 5, The method according to claim 1, Vasseur discloses nodes typically communicate over the network by exchanging discrete frames or packets of data according to predefined protocols, such as the Transmission Control Protocol/Internet Protocol, para. 0011, but does not disclose wherein including the mark into the packet comprises: including the mark into any of a service type field in an Internet protocol (IP) header of the packet and a transmission control protocol (TCP) option field in a TCP header of the packet.  At the time of the filing of the invention it would have been obvious to modify Vasseur’s generating of a packet with a traffic type to include IP service type field or TCP option field.  One of ordinary skill in the art would be motivated to do so for the benefit to route traffic on a per-customer and/or per-contract basis, or any other means of traffic differentiation, para. 0002.
Claims 10, 17 and 22 are rejected under the same rationale.  
Claim 7 is rejected under the same rationale.  
head end core router, Figure 2, element 200), comprising: in response to receiving, from a source node, a packet to be sent to a destination node (traffic flows originate from source PE-I through head end router to destination PE-E, para. 0044), obtaining from the packet a mark indicating a traffic type of the packet (traffic includes label identifies packet’s profile, para. 0042, 0044); obtaining a plurality of network paths for different traffic types between the source node and the destination node (the traffic follows differentiated routing paths/tunnels, a progression of a label stack as traffic flows from source PE-I to destination PE-E through the differentiated routing network according to established profile tunnels, para. 0044); selecting, based on the mark, a network path specific to the traffic type from the plurality of network paths; and forwarding the packet according to the selected network path (once the head-end core router receives the traffic and places it on a corresponding differentiated routing profile tunnel, Figure 5C).
Vasseur does not disclose a source node is configured with a central processing unit, and a node is configured with a set of application programming interfaces and a set of graphical processing units for virtually providing an accelerated processing capability for the central processing unit of the source node.  Garcia discloses a network of electronic devices communicating where the devices can be computers, tablets etc., para. 0058, Figure 1.  Garcia discloses the device includes a processor or set of processors that by themselves or in combination with graphics processors such as GPU (Graphics Processing Unit) or APU (Accelerated Processing Unit), para. 0081.  Garcia discloses a network architecture diagram illustrating an operating environment for the 
Vasseur and Garcia do not disclose wherein determining the traffic type comprises determining a given application programming interface for generating the packet; and determining the traffic type based on the given application programming interface.  Gogic discloses priority DSCP markings are added by an Application Programming Interface (API) that runs in the user equipment, para. 0051, when a user determines that there is network congestion, the API is activated on the user equipment 602 for priority and a flag is set and, if set, cause priority DSCP markings to be inserted for traffic generated by this user equipment.  Before the filing of the invention it would have been obvious to modify Vasseur’s and Garcia’s devices to include priority marking for traffic sent over an API.  One of ordinary skill in the art would be motivated to do so to rectify a congestion causing event, para. 0051, para. 0014.


Regarding claim 11, The method according to claim 8, wherein obtaining the plurality of network paths comprises: obtaining the plurality of network paths from a controller managing the network node (one or more tunnel mesh groups may be established in at least a portion of a computer network, where each tunnel mesh group corresponds to a differentiated routing profile, para. 0032, nodes of the network (e.g., core/P nodes/routers) are configured with and/or advertise supported mesh groups, according to routing characteristics selected by the service provider, para. 0048).
Regarding claim 12, The method according to claim 8, wherein the network path specific to the traffic type is represented by a sequence of respective labels mapped to a plurality of network nodes in the network path, and forwarding the packet according to the selected network path comprises: replacing the mark in the packet using the sequence of labels; determining a next network node to which the packet is to be upon receiving traffic in a profile tunnel head-end node determines whether there is an indication of a particular differentiated routing profile, such as a profile label, the node routes the traffic in step along a tunnel of a particular tunnel mesh group corresponding to particular differentiated routing profile of traffic, if a profile label for a particular egress node is received, then the node routes/forwards the traffic accordingly, para. 0049).
Regarding claim 13, The method according to claim 12, wherein the packet is forwarded among the plurality of network nodes based on a multi-protocol label switching (MPLS) technology (MPLS, para. 0019).
Claims 14-15, 18-20 are rejected under the same rationale.
Regarding claim 21, An apparatus for transmitting data (head end core router, Figure 2, element 200), comprising: at least one processing unit (element 220); at least one memory (element 240) coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the apparatus to perform steps of claim 8.

Regarding claim 23, The apparatus according to claim 21, wherein obtaining the plurality of network paths comprises: obtaining the plurality of network paths from a controller managing the network node (one or more tunnel mesh groups may be established in at least a portion of a computer network, where each tunnel mesh group corresponds to a differentiated routing profile, para. 0032, nodes of the network (e.g., core/P nodes/routers) are configured with and/or advertise supported mesh groups, according to routing characteristics selected by the service provider, para. 0048).
Regarding claim 24, The method according to claim 1, wherein the traffic type comprises at least one of a bandwidth sensitive type, and a latency sensitive type (service provider define links which have failure protection or links which have particular delay thresholds, para. 0034).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468